Citation Nr: 0521672	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to March 
1946. He died in March 1999.  The death certificate indicates 
that the immediate cause of death was ventricular 
fibrillation, due to or as a consequence of cardiovascular 
disease.  The appellant is the veteran's widow.   

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case was returned to the Board for 
further review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

As part of the Board's remand of September 2003, review of 
the veteran's claims folder was to be undertaken by a VA 
cardiologist.  Thereafter, the cardiologist was to address 
the questions posed by the Board.  In addition, the Board 
specifically requested that the factors upon which any medial 
opinion was based were to be set forth for the record by the 
physician.  Unfortunately, the reasons and bases provided are 
inadequate to provide appropriate appellate review.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  Indeed, the 
only "rationale" provided was as follows:

Thromboangitis Obliterans is not a cause of 
Cardiovascular Disease.  Hypertension was more 
likely than not to be the underlying etiology of 
(the veteran's) Cardiovascular Disease.

Such a "rationale" fails to address the date of onset of 
the veteran's cardiovascular disease, including hypertension.  
Further, it fails to address the importance, or lack thereof, 
regarding inservice evidence of sinus arrhythmia and 
bradycardia during a September 29, 1945 electrocardiogram, 
evidence of an elevated blood pressure in October 1946 
(136/90), and electrocardiographic evidence of a tendency to 
left axis deviation, also in October 1946.  In light of these 
factors, further development is deemed to be necessary.  38 
U.S.C.A. § 5103A.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The November 2004 medical opinion 
report prepared by S. John, M.D., must be 
returned to Dr. John for the preparation 
of an addendum.  The claims folder in its 
entirety is to be furnished to Dr. John, 
or to his/her designee if Dr. John is 
unavailable, for use in the study of this 
case.  Dr. John or his/her designee must 
then offer a full supporting rationale 
for each of the opinions (a) through (d) 
set forth in the November 2004 report.  
In that discussion, reference must be 
made to the date of onset of the 
veteran's fatal heart and cardiovascular 
disease, including hypertension.  Dr. 
John, or his/her designee, must also 
address the significance, if any, of the 
sinus arrhythmia and bradycardia 
demonstrated on electrocardiographic 
study in September 29, 1945, as well as 
the October 1946 postservice VA medical 
examination which found both a blood 
pressure of 136/90 and 
electrocardiographic evidence of a 
tendency to left axis deviation.  Any 
opinion offered must be supported by full 
and complete reasons and bases, which is 
based on a review of all pertinent 
evidence of record must be provided. 

2.  Thereafter, the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 
must be readjudicated on the basis of all 
of the evidence of record and all 
pertinent legal authority.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO/AMC.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
This particularly includes the submission of medical opinion 
evidence which links the cause of the veteran's death to 
service or to a service connected disorder.  The purpose of 
this remand is to preserve the appellant's due process rights 
and to 


obtain additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

